333 F.3d 549
UNITED STATES of America, Plaintiff-Appellee,v.ESTATE OF Andrew Clyde PARSONS as Represented by its Independent Executor, Patrick D. Millar, Appellant.
No. 01-50464.
United States Court of Appeals, Fifth Circuit.
June 3, 2003.

Joseph H. Gay, Jr., Asst. U.S. Atty. (argued), Joseph A. Florio, San Antonio, TX, for Plaintiff-Appellee.
David L. Botsford, Law Office of David L. Botsford, Austin, TX, Herbert V. Larson, Jr. (argued), New Orleans, LA, for Appellant.
Appeal from the United States District Court for the Western District of Texas; Carl J. Barbier, Judge.
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion Dec. 11, 2002, 5 Cir., 2002, 314 F.3d 745)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.